Citation Nr: 0716001	
Decision Date: 05/30/07    Archive Date: 06/11/07

DOCKET NO.  05-27 037	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
June 29, 2005 Board of Veterans' Appeals (Board) decision 
which determined that the moving party did not have basic 
eligibility for Department of Veterans Affairs (VA) 
disability benefits.


REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Counsel






INTRODUCTION

This matter comes before the Board on motion by the moving 
party alleging CUE in
the June 29 2005 decision which determined that the moving 
party did not have
basic eligibility for VA disability benefits.


FINDING OF FACT

The moving party has failed to clearly and specifically set 
forth any alleged errors of fact or law in the June 29, 2005 
Board decision, the legal or factual basis of such 
allegations, and why the result would have been manifestly 
different but for the alleged error.


CONCLUSION OF LAW

Because the pleading requirements for a motion for revision 
of a decision based on clear and unmistakable error have not 
been met, the motion must be dismissed without prejudice to 
refiling.  38 C.F.R. § 20.1404(b) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law in November 2000 and subsequently codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  Regulations implementing the VCAA are codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  
Specifically, the Act and the implementing regulations 
contain provisions relating to VA's duties to notify and 
assist a claimant.

The Court of Appeals for Veterans Claims (Court) has held 
that reversal or revision of prior decisions due to CUE is 
not a claim but a collateral attack on a prior decision.  
Thus, one requesting such reversal or revision is not a 
claimant within the meaning of the VCAA and consequently, the 
notice and development provisions of the VCAA do not apply in 
CUE adjudications.  See Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

Analysis

A motion for revision of a Board decision based on clear and 
unmistakable error must set forth clearly and specifically 
the alleged clear and unmistakable error, or errors, of fact 
or law in the Board decision, the legal or factual basis for 
such allegations, and why the result would have been 
manifestly different but for the alleged error.  Nonspecific 
allegations of failure to follow regulations or failure to 
give due process, or any other general, non-specific 
allegations of error, are insufficient to satisfy this 
requirement.  Motions which fail to comply with the 
requirements set forth in this paragraph shall be dismissed 
without prejudice to refiling.  38 C.F.R. § 20.1404(b) 
(2006).

In the implementing regulation, CUE is defined as a very 
specific and rare kind of error, of fact or law, that when 
called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  38 C.F.R. § 20.1403(a).

A determination of CUE in a prior Board decision must be 
based on the record and the law that existed when that 
decision was made.  38 C.F.R. § 20.1403(b)(1).  To warrant 
revision of a Board decision on the grounds of CUE, there 
must have been an error in the Board's adjudication of the 
appeal which, had it not been made, would have manifestly 
changed the outcome when it was made.  If it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be CUE.  38 C.F.R. § 
20.1403(c).

Examples of situations that are not CUE are: (1) a new 
medical diagnosis that "corrects" an earlier diagnosis 
considered in a Board decision.  (2) The Secretary's failure 
to fulfill the duty to assist.  (3) A disagreement as to how 
the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).  
CUE does not include the otherwise correct application of a 
statute or regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.  38 C.F.R. § 20.1403(e).

In other cases prior to promulgation of this regulation, the 
U. S. Court of Appeals for Veterans Claims (Court) has 
defined CUE as an administrative failure to apply the correct 
statutory and regulatory provisions to the correct and 
relevant facts.  See Oppenheimer v. Derwinski, 1 Vet. App. 
370, 372 (1991).

The Court has also held that a finding that there was such 
error "must be based on the record and the law that existed 
at the time of the prior . . . decision."  Russell v. 
Derwinski, 3 Vet. App. 310, 313-14 (1992).  Subsequently 
developed evidence may not be considered in determining 
whether error existed in the prior decision.  Porter v. 
Brown, 5 Vet. App. 233, 235-36 (1993).

The mere misinterpretation of facts does not constitute CUE.  
Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  
Moreover, the error must be one that would have manifestly 
changed the outcome at the time that it was made.  Kinnaman 
v. Derwinski, 4 Vet. App. 20, 26 (1993).  "It is a kind of 
error, of fact or of law, that when called to the attention 
of later reviewers, compels the conclusion, to which 
reasonable minds cannot differ, that the results would have 
been manifestly different but for the error."  Fugo v. Brown, 
6 Vet. App. 40, 43 (1993).

The "benefit of the doubt" rule of 38 U.S.C.A. 5107(b) does 
not apply to a Board decision on a motion to revise a Board 
decision due to CUE.  38 C.F.R. § 20.1411(a).

The Board determined in its June 2005 decision that, based 
upon the evidence, the moving party did not have basic 
eligibility for VA disability benefits.  At that time, the 
record included a document from the Philippine Army, showing 
that the moving party entered service in September 1941 and 
was discharged in March 1948.  Service reportedly included 
guerilla activities.  A certification from the Republic of 
the Philippines, Ministry of National Defense, dated in 
October 1982, certifies that documents available at that 
headquarters show the moving party's status as USAFFE, that 
he entered service in September 1941 and that he reverted to 
inactive status in March 1948.

The moving party provided details of his service in his 
March 2002 claim, August 2003 notice of disagreement, and 
October 2003 appeal.

In October 2002, the NPRC reported that the moving party had 
no service as a member of the Philippine Commonwealth Army, 
including the recognized guerillas, in the service of the 
United States Armed Forces.

In his motion alleging CUE, the moving party essentially 
reiterated the details of his service that had been before 
the Board at the time of the June 2005 decision.  He has 
failed to identify any error of fact or law in the Board 
decision, the legal or factual basis for such allegations, 
and why the result would have been manifestly different but 
for the alleged error.  His assertions amount to no more 
than a disagreement as to how the facts were weighed.  Such 
argument does not rise to the level of a valid allegation of 
CUE.  Because the moving party's motion fails to comply with 
the requirements set forth in 38 C.F.R. § 20.1404(b) (2006), 
the motion is dismissed without prejudice.


ORDER

The motion alleging CUE in the Board's June 2005 decision is 
dismissed without prejudice to refiling.


	                       
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals
Only a final decision of the Board of Veterans' Appeals may 
be appealed to the United States Court of Appeals for 
Veterans Claims.  38 U.S.C.A. § 7252 (West  2002); Wilson v. 
Brown, 5 Vet. App. 103, 108 (1993) ("A claimant seeking to 
appeal an issue to the Court must first obtain a final BVA 
decision on that issue.")  This dismissal under 38 C.F.R. 
§ 20.1404(b) (2006) is not a final decision of the Board.  
38 C.F.R. § 20.1409(b) (2006).  This dismissal removes your 
motion from the Board's docket, but you may refile the 
motion at a later date if you wish.




